Exhibit Simulations Plus, Inc. NASDAQ: SLP Second Quarter Fiscal Year 2009 Conference Call April 15, 2009 Introduction and Welcome • Introduction and Welcome • Agenda – Second Quarter FY 2009 (2QFY09) Financial Summary – Progress in Business Units – Strategy Going Forward – Questions and Answers 2 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 With the exception of historical information, the matters discussed in this presentation are forward looking statements that involve a number of risks and uncertainties.
